     Case 2:20-cv-00110 Document 20 Filed 08/07/20 Page 1 of 5 PageID #: 81



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


DONALD G. DALTON,

                               Plaintiff,

v.                                                   CIVIL ACTION NO. 2:20-cv-00110

THE DOW CHEMICAL COMPANY, et al.,

                               Defendants.



                          MEMORANDUM OPINION AND ORDER


          The Court has reviewed the Complaint (Document 1), Defendant the Dow Chemical

Company’s Motion to Dismiss (Document 11) and Memorandum of Law in Support of Defendant

the Dow Chemical Company’s Motion to Dismiss (Document 12), the Response to the Dow

Chemical Company’s Motion to Dismiss (Document 18), and the Reply in Support of the Dow

Chemical Company’s Motion to Dismiss (Document 19). For the reasons stated herein, the Court

finds that the motion to dismiss should be denied.


                                  FACTUAL BACKGROUND

          On February 6, 2020, the Plaintiff filed a complaint against The Dow Chemical Company

(Dow), Union Carbide Company (Union Carbide), and Bayer Cropscience LP (Bayer), alleging

that the Plaintiff sustained serious injuries while an employee was moving a computer cart and/or

filing cabinet down a flight of stairs on May 4, 2016. The dolly upon which the equipment was

being moved tipped forward, falling on the Plaintiff, resulting in broken ribs and a closed head

injury.
     Case 2:20-cv-00110 Document 20 Filed 08/07/20 Page 2 of 5 PageID #: 82



        At the time of the incident, the Plaintiff was employed by Austin Industrial Specialty

Services Inc., as an A-mechanic at the chemical plant. The chemical plant has been owned by

Union Carbide, a wholly owned subsidiary of Dow, since April 2015. Prior to 2015, the chemical

plant was owned by Bayer. As part of the sale by Bayer to Union Carbide, a phased turnover

occurred in which Bayer maintained a presence, employees, and control over the day to day

operations at the plant until sometime in 2016 when Dow and Union Carbide took over full

operation of the plant.

        The complaint further alleges that the Defendants breached a duty of care owed to the

Plaintiff by failing to ensure that their employee, who was under their supervision and control,

used the appropriate techniques and precautions in moving the computer cart and/or filing cabinet,

and by failing to provide a safe workplace as required by state law. Based on these facts, the

Plaintiff seeks relief in the form of damages for medical expenses, pain and suffering, lost wages

and lost earnings capacity, loss of the ability to enjoy life, emotional distress and mental anguish,

annoyance and inconvenience, scarring and disfigurement, attorney’s fees, costs and expenses

associated with prosecuting this action, punitive damages, and pre-judgment and post-judgment

interest.

        On July 17, 2020, Dow filed a motion to dismiss the complaint. On July 30, 2020, the

Plaintiff filed a response in opposition. Dow filed a reply on August 6, 2020. Accordingly, the

Defendant’s motion to dismiss is now ripe for consideration.


                                   STANDARD OF REVIEW

        A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim upon which relief can be granted tests the legal sufficiency of a complaint or

                                                 2
     Case 2:20-cv-00110 Document 20 Filed 08/07/20 Page 3 of 5 PageID #: 83



pleading. Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009); Giarratano v. Johnson, 521

F.3d 298, 302 (4th Cir. 2008). Federal Rule of Civil Procedure 8(a)(2) requires that a pleading

contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Additionally, allegations “must be simple, concise, and direct.” Fed. R.

Civ. P. 8(d)(1). “[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp v. Twombly,

550 U.S. 544, 555 (2007)). In other words, “a complaint must contain “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555. Moreover, “a complaint [will not] suffice if it tenders naked assertions devoid

of further factual enhancements.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)

(internal quotation marks omitted).

       When reviewing a motion to dismiss, the Court must “accept as true all of the factual

allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 93 (2007). The Court

must also “draw[ ] all reasonable factual inferences from those facts in the plaintiff’s favor.”

Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999). However, statements of bare

legal conclusions “are not entitled to the assumption of truth” and are insufficient to state a claim.

Iqbal, 556 U.S. at 679. Furthermore, the court need not “accept as true unwarranted inferences,

unreasonable conclusions, or arguments.” E. Shore Mkts., v. J.D. Assocs. Ltd. P’ship, 213 F.3d

175, 180 (4th Cir. 2000). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice . . . [because courts] ‘are not bound to accept as true a




                                                  3
     Case 2:20-cv-00110 Document 20 Filed 08/07/20 Page 4 of 5 PageID #: 84



legal conclusion couched as a factual allegation.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 555).

                                          DISCUSSION

        In its motion and reply, the Defendant Dow argues that the complaint should be dismissed

because it did not own or operate the chemical plant where the injuries occurred during the relevant

time period. The Defendant argues that this case was originally brought on May 3, 2018, in the

Circuit Court of Kanawha County as Dalton v. The Dow Chemical Company, et al.. 1 However, on

December 6, 2018, the matter was removed to the United States District Court for the Southern

West Virginia. 2 On September 12, 2019, the matter was voluntarily dismissed while the Plaintiff

arbitrated certain claims he had brought against his employer. The Defendant further argues that

when this suit was originally filed in 2018, discovery revealed that the employee that dropped the

cabinet on top of the Plaintiff was neither a Dow nor a Union Carbide employee.

        The Plaintiff argues that the complaint should not be dismissed, because sufficient facts

have been pled to state a claim against Defendant Dow. In particular, the complaint alleges that

at the time of the incident, the chemical plant was under mixed ownership, operation and control

among Dow, Union Carbide, and Bayer. Because the complaint plainly alleges that Dow owned,

operated, and controlled the chemical plant, the Plaintiff argues that the motion to dismiss should

be denied. Furthermore, the Plaintiff argues that alternative pleading is permitted by the Federal

Rules of Civil Procedure, and that alleging that Dow, Union Carbide, and Bayer alternatively

controlled the chemical plant and caused injuries is sufficient.




1 Civil Action No. 18-c-611.
2 Civil Action No. 2:18-cv-01494.
                                                 4
     Case 2:20-cv-00110 Document 20 Filed 08/07/20 Page 5 of 5 PageID #: 85



       Accepting as true all factual allegations contained in the complaint, the Court finds that the

Plaintiff has stated a legally sufficient claim against the Defendant. The complaint states that

“sometime in 2016 . . . Dow . . . took over full operation of the [chemical] plant.” (Compl. at ¶

9.) The complaint also states that “Dow . . . exercised a common right to control, which included

the right to operate, maintain and make business decisions relative to the day-to-day activities at

the [chemical] plant.” (Id. at ¶ 19.) The Defendant’s motion to dismiss merely rebuts the plainly

pled assertion that the Defendant owned and controlled the chemical plant at the time of the

incident. However, at this stage in the proceedings, the Court must accept those allegations of the

complaint to be true.

                                         CONCLUSION

       Wherefore, after careful consideration, the Court ORDERS that the Defendant the Dow

Chemical Company’s Motion to Dismiss (Document 11) be DENIED. The Court DIRECTS the

Clerk to send a copy of this Order to counsel of record and to any unrepresented party.



                                              ENTER:         August 7, 2020




                                                 5
